DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1 – 25 allowed.
The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the Prior Art of record fails to disclose a method for calibrating a plurality of voltages of a light- emitting element and a plurality of grayscale values of a respective pixel of the light-emitting element on a display panel, the pixel comprising the light-emitting element, comprising: determining a mapping correlation between the plurality of voltages of the light-emitting element and a plurality of luminance values of the light-emitting element; determining N grayscale values of the pixel, N being a positive integer and less than a number of the plurality of grayscale values; determining N first luminance values each corresponding to the respective one of the N grayscale values; determining N first voltages mapped to the N first luminance values using the mapping correlation; determining, of each one of the N first luminance values, (M-1) second luminance values, each one of the (M-1) second luminance values corresponding to a different dimmed luminance value of the respective first luminance value, M being a positive integer; determining, of each one of the N first luminance values, (M-1) second voltages mapped to the respective (M-1) second luminance values; determining the plurality of voltages of the light-emitting element based on the N first voltages and (M-1) x N second voltages; determining the plurality of grayscale values of the pixel based on the N grayscale values and (M-1) x N second luminance values; and determining a correlation of the light-emitting element between the plurality of voltages and the plurality of grayscale values by mapping the plurality of voltages to the plurality of grayscale values. (Emphasis Added.) 

As to claim 13, the Prior Art of record fails to disclose a method for calibrating voltages of a light-emitting element and luminance values of a respective pixel on a display panel, comprising: determining a plurality of target luminance values and a target color temperature of a respective pixel; determining a plurality of actual voltages of the light-emitting element in response to the pixel displaying the plurality of target luminance values; and determining a mapping correlation between the voltages and luminance values of the light- emitting element based on the plurality of target luminance values and the plurality of actual voltages. (Emphasis Added.)

As to claim 20, the Prior Art of record fails to disclose a system for calibrating a plurality of voltages of a light- emitting element and a plurality of grayscale values of a respective pixel on a display panel, the pixel comprising the light-emitting element, comprising: a display having the pixel; and a processor, comprising: Atty. Dkt. No. 10006-01-0007-US-7-Chun-Ta WuReply to Office Action of October 7, 2020Application No. 16/244,070a grayscale - luminance converting sub-module configured to determine N first luminance values each corresponding to the respective one of N grayscale values of the pixel; a luminance - voltage correlation analyzing sub-module configured to determine a mapping correlation between a voltage of the light-emitting element and a luminance value of the light-emitting element; a grayscale - voltage mapping sub-module configured to determine N first voltages mapped to the N first luminance values using the mapping correlation; a luminance - voltage mapping sub-module configured to determining, for each one of the N first luminance values, (M-1) second luminance , and an interpolating sub-module configured to: determine the plurality of voltages of the light-emitting element based on the N first voltages and (M-1) x N second voltages; determine the plurality of grayscale values of the pixel based on the N grayscale values and (M-1) x N second luminance values; and determine a correlation of the light-emitting element between the plurality of voltages and the plurality of grayscale values by mapping the plurality of voltages to the plurality of grayscale values. (Emphasis Added.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623